       Case 6:12-cr-10089-JTM Document 1386 Filed 07/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 12-10089-01-JTM

JASON NAJERA,
            Defendant.


                            MEMORANDUM AND ORDER


      This matter is before the court on defendant Jason Najera’s Motion to Reduce

Sentence (Dkt. 1369), which asks that his sentence be modified under the First Step Act

(FSA). Najera’s request was presented in a short letter to the court in which he mentions

the FSA, but does not explain how it would justify the relief sought.

      The FSA was adopted to correct the sentencing disparities in crack and power

cocaine. See United States v. Whittaker, 777 F.Appx. 938, 940 (10th Cir. 2019). Najera,

however, was not convicted of any crack cocaine offense; he pled guilty to violating 18

U.S.C. § 1959(a)(5), engaging in violent crimes in aid of rackeering, specifically, the

attempted murder of two persons. Accordingly, the FSA has no application, and the

Motion to Reduce Sentence (Dkt. 1369) is denied.

      IT IS SO ORDERED this day of July, 2020.




                                                J. Thomas Marten
                                                J. Thomas Marten, Judge
